In an action, inter alia, for specific performance of a contract for the sale of real property, the defendant appeals from so much of an order of the Supreme Court, Kings County (Greenstein, J.), dated January 15, 1998, as granted the plaintiffs’ motion for summary judgment, and directed her to vacate the premises known as 1742 59th Street in Brooklyn.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs’ motion, as the defendant failed to meet her burden of demonstrating the existence of a triable issue of fact after the plaintiff had made out a prima facie case for summary judgment (see, Marine Midland Bank-S. v Thurlow, 53 NY2d 381; North Fork Bank & Trust Co. v Bernstein & Gershman, 201 AD2d 472; Conn Organ Corp. v Walt Whitman Music Studios, 67 AD2d 995). Sullivan, J. P., Altman, Friedmann and McGinity, JJ., concur.